DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8-17-22 and 3-11-22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting 
The non-statutory double patenting rejection is based on a judicially createddoctrine grounded in public policy (a policy reflected in the statute) so as to prevent theunjustified or improper timewise extension of the "right to exclude" granted by a patentand to prevent possible harassment by multiple assignees. A nonstatutoryobviousness-type double patenting rejection is appropriate where the conflicting claimsare not identical, but at least one examined application claim is not patentably distinctfrom the reference claim(s) because the examined application claim is either anticipatedby, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir.1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d)may be used to overcome an actual or provisional rejection based on a non-statutorydouble patenting ground provided the conflicting application or patent either is shown tobe commonly owned with this application, or claims an invention made as a result ofactivities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign aterminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with37 CFR 3.73(b). 
Claims 2-28 of instant application 17/556,225 are rejected on the ground ofnon-statutory obviousness-type double patenting as being unpatentable over claims 1-22 ofUS Patent 11,204,808 B2. 
Although the conflicting claims are not identical, they are not patentably distinctfrom each other because claims 1-22 of US Patent 11,204,808 B2 contain the limitations ofclaims 2-28 of the instant application '225 and as such the '808 patent anticipates claims 2-28 ofthe '225 instant application. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2, 5-11, 14-20, 23-28 are rejected under 35 USC 102(a)(2) as being anticipated by Che (US Patent Publication 2017/0353397 A1).


As per claims 2, 11, 20 Che discloses An apparatus, method, and networked system comprising: 
a first device (paragraphs [0010, 0013], Client node);
a plurality of second devices (paragraphs [0011, 0014], Server, desktop, game console, another mobile device such as tablet, cellphone, or embedded device);
wherein the first device comprises:
	a radio transceiver (paragraphs [0013-14, 0021]);
	a processor (paragraphs [0010, 0013]);
memory including instructions, which when executed by the processor, cause the apparatus to: 
locate a plurality of devices within a predetermined vicinity around the apparatus capable of handling a computing task to be offloaded from the apparatus (paragraphs [0013-14, 0021], Client detects a plurality of available servers to which an application can be offloaded); 

receive an indication of a particular device of the plurality of devices, wherein the particular device is selected based on an amount of power used to communicate in comparison to an amount of remaining battery reserve in the particular device (paragraphs [0017, 0022], A particular server is selected based on performance or other metrics such as saving power to extend battery life); 

initiate communication with the particular device to offload the computing task (paragraphs [0020, 0023-24]).  


As per claims 5, 14, 23, Che discloses The apparatus of claim 2, wherein to locate the plurality of devices, the instructions cause the apparatus to send an electronic leash request to a plurality of communicatively coupled devices to determine which are capable of offload operations (paragraph [0021]).  

As per claims 6, 15, 24, Che discloses The apparatus of claim 2, wherein to communicate with the particular device, the instructions cause the apparatus to determine a network mode to communicate with the particular device (paragraph [0022]).  

As per claims 7, 16, 25, Che discloses The apparatus of claim 6, wherein to determine the network mode, the instructions cause the apparatus to identify a device that is capable of processing the computing task and has a low energy consumption for communication with the apparatus (paragraph [0022]).  

As per claims 8, 17, 26, Che discloses The apparatus of claim 6, wherein the network mode comprises Bluetooth (paragraph [0021]).  

As per claims 9, 18, 27, Che discloses The apparatus of claim 6, where the network mode comprises Wi-Fi (paragraph [0021]).  

As per claims 10, 29, 28, Che discloses The apparatus of claim 2, wherein to communicate with the particular device to offload the computing task, the instructions cause the apparatus to transmit: 
a return internet protocol (IP) address for a result (paragraphs [0019, 0024]); 
code to execute the computing task (paragraphs [0019, 0024]); 
data to be processed by the computing task (paragraphs [0019, 0024]); 
a return type for the result (paragraphs [0019, 0024]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4, 12-13, 21-22 are rejected under 35 USC 103 as being unpatentable over Che (US Patent Publication 2017/0353397 A1) in view of Kiss (US Patent Publication 2015/0312808 A1).
As per claims 3, 12, 21, Che does not explicitly disclose The apparatus of claim 2, comprising a plurality of radio transceivers to locate the plurality of devices, wherein a radio transceiver of the plurality of radio transceivers used to communicate with the particular device is selected based on a cost of a communication.  
However, in an analogous art, Kiss teaches determining whether to offload data from a mobile network to another wireless access network based on charging data.  Billing of traffic offloaded from the mobile communication network will fall into one of three categories:  free, home, or roaming.  A selection is made based on this information (paragraphs [0012, 0090, 0108]).
Therefore, one of ordinary skill in the art at the time the invention was made would have found it obvious to implement or incorporate Kiss’s wherein a radio transceiver of the plurality of radio transceivers used to communicate with the particular device is selected based on a cost of a communication in Che’s apparatus in order to determine whether the WLAN is preferable over the cellular communication network in light of the charging data.

As per claims 4, 13, 22, Che does not explicitly discloses The apparatus of claim 3, wherein the cost of the communication is based on an amount of power used to provide the communication in comparison to an amount of remaining battery reserve in the particular device.  
However, in an analogous art, Kiss teaches determining whether to offload data from a mobile network to another wireless access network based on charging data.  Billing of traffic offloaded from the mobile communication network will fall into one of three categories:  free, home, or roaming.  A selection is made based on this information (paragraphs [0012, 0090, 0108]).
Therefore, one of ordinary skill in the art at the time the invention was made would have found it obvious to implement or incorporate Kiss’s wherein a radio transceiver of the plurality of radio transceivers used to communicate with the particular device is selected based on a cost of a communication in Che’s apparatus in order to determine whether the WLAN is preferable over the cellular communication network in light of the charging data.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA BURGESS ANYAN whose telephone number is (571)272-3996. The examiner can normally be reached IFP M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




October 22, 2022

/BARBARA B Anyan/Primary Examiner, Art Unit 2457